 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     ALLEN HAMMLER,                                 1:19-cv-01149-DAD-GSA-PC
12
                                                    FINDINGS AND RECOMMENDATIONS,
13                 Plaintiff,                       RECOMMENDING THAT PLAINTIFF
                                                    BE DENIED LEAVE TO PROCEED IN
14         vs.                                      FORMA PAUPERIS UNDER 28 U.S.C. §
                                                    1915(g) AND THAT PLAINTIFF BE
15   COMPOSE, et al.,                               REQUIRED TO PAY THE $400.00
                                                    FILING FEE IN FULL WITHIN THIRTY
16                Defendants.                       DAYS

17                                                  OBJECTIONS, IF ANY, DUE IN 14 DAYS

18

19
     I.      BACKGROUND
20
             Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
21
     action pursuant to 42 U.S.C. § 1983. On August 23, 2019, Plaintiff filed the Complaint
22
     commencing this action. (ECF No. 1.) Plaintiff has not submitted an application to proceed in
23
     forma pauperis pursuant to 28 U.S.C. § 1915, nor paid the $400.0 filing fee for this action.
24
     II.     THREE-STRIKES PROVISION OF 28 U.S.C. § 1915(g)
25
             28 U.S.C. § 1915 governs proceedings in forma pauperis. Section 1915(g) provides that
26
     “[i]n no event shall a prisoner bring a civil action . . . under this section if the prisoner has, on 3
27
     or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal
28
     in a court of the United States that was dismissed on the grounds that it is frivolous, malicious,

                                                       1
 1   or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
 2   danger of serious physical injury.”
 3            “This subdivision is commonly known as the ‘three strikes’ provision.” Andrews v. King,
 4   398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereafter “Andrews”). “Pursuant to § 1915(g), a
 5   prisoner with three strikes or more cannot proceed IFP.” Id.; see also Andrews v. Cervantes, 493
 6   F.3d 1047, 1052 (9th Cir. 2007) (hereafter “Cervantes”) (under the PLRA, “[p]risoners who have
 7   repeatedly brought unsuccessful suits may entirely be barred from IFP status under the three
 8   strikes rule[.]”). The objective of the PLRA is to further “the congressional goal of reducing
 9   frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir.
10   1997).
11            “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which were
12   dismissed on the ground that they were frivolous, malicious, or failed to state a claim,” Andrews,
13   398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court styles such dismissal
14   as a denial of the prisoner’s application to file the action without prepayment of the full filing
15   fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008). Once a prisoner has accumulated
16   three strikes, he is prohibited by section 1915(g) from pursuing any other IFP action in federal
17   court unless he can show he is facing “imminent danger of serious physical injury.” See 28
18   U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051-52 (noting § 1915(g)’s exception for IFP
19   complaints which “make[] a plausible allegation that the prisoner faced ‘imminent danger of
20   serious physical injury’ at the time of filing”).
21            While the PLRA does not require a prisoner to declare that § 1915(g) does not bar his
22   request to proceed IFP, Andrews, 398 F.3d at 1119, “[i]n some instances, the district court docket
23   records may be sufficient to show that a prior dismissal satisfies at least one of the criteria under
24   § 1915(g) and therefore counts as a strike.” Id. at 1120. When applying 28 U.S.C. § 1915(g),
25   however, the court must “conduct a careful evaluation of the order dismissing an action, and
26   other relevant information,” before determining that the action “was dismissed because it was
27   frivolous, malicious or failed to state a claim,” since “not all unsuccessful cases qualify as a strike
28   under § 1915(g).” Id. at 1121.

                                                         2
 1           The Ninth Circuit has held that “the phrase ‘fails to state a claim on which relief may be
 2   granted,’ as used elsewhere in § 1915, ‘parallels the language of Federal Rule of Civil Procedure
 3   12(b)(6).’” Id. (quoting Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)). Andrews
 4   further holds that a case is “frivolous” for purposes of § 1915(g) “if it is of little weight or
 5   importance” or “ha[s] no basis in law or fact.” 398 F.3d at 1121 (citations omitted); see also
 6   Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A] complaint, containing as it does both factual
 7   allegations and legal conclusions, is frivolous [under 28 U.S.C. § 1915] where it lacks an arguable
 8   basis in either law or in fact . . . . [The] term ‘frivolous,’ when applied to a complaint, embraces
 9   not only the inarguable legal conclusion, but also the fanciful factual allegation.”). “A case is
10   malicious if it was filed with the intention or desire to harm another.” Andrews, 398 F.3d at 1121
11   (quotation and citation omitted).
12   III.    ANALYSIS
13           A review of the actions filed by Plaintiff reveals that Plaintiff is subject to 28 U.S.C. §
14   1915(g) and is precluded from proceeding in forma pauperis unless Plaintiff was, at the time the
15   Complaint was filed, under imminent danger of serious physical injury. Court records reflect
16   that on at least three prior occasions, Plaintiff has brought actions while incarcerated that were
17   dismissed as frivolous, malicious, or for failure to state a claim upon which relief may be granted.
18           1)        Hammler v. Kernan, Civil Case No. 3:18-cv-01170-DMS-NLS (S.D. Cal. Dec.
19                     10, 2018 Order of dismissal for failure to state a claim and as frivolous) (strike
20                     one);
21           2)        Hammler v. Director of CDCR, Civil Case No. 1:17-cv-00097-NJV (N.D. Cal.
22                     Apr. 27, 2017 Order of dismissal for failure to state a claim) (strike two);1
23           3)        Hammler v. Hough, Civil Case No. 3:18-cv-01319-LAB-BLM (S.D. Cal. May
24                     24, 2019 Order of dismissal as frivolous and for failure to state a claim) (strike
25                     three); and
26

27
                        1    See Harris v. Mangum, 15-15054, 863 F.3d 1113, 1143 (9th Cir. 2017) (when (1) a district
28    court dismisses a complaint on the ground that it fails to state a claim, (2) the court grants leave to amend, and (3)
      the plaintiff then fails to file an amended complaint, the dismissal counts as a strike under § 1915(g)).

                                                               3
 1            4)     Hammler v. Hudson, Civil Case No. 2:16-cv-1153-JAM-EFB-P (E.D. Cal. May
 2                   17, 2019 Order of dismissal for failure to exhaust administrative remedies) (strike
 3                   four).2
 4            The availability of the imminent danger exception turns on the conditions a prisoner faced
 5   at the time the complaint was filed, not at some earlier or later time. See Cervantes, 493 F.3d at
 6   1053. “[A]ssertions of imminent danger of less obviously injurious practices may be rejected as
 7   overly speculative or fanciful.” Id. at 1057 n.11. Imminent danger of serious physical injury
 8   must be a real, present threat, not merely speculative or hypothetical. To meet his burden under
 9   § 1915(g), an inmate must provide “specific fact allegations of ongoing serious physical injury,
10   or a pattern of misconduct evidencing the likelihood of imminent serious physical injury.”
11   Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). “Vague and utterly conclusory
12   assertions” of harm are insufficient. White v. Colorado, 157 F.3d 1226, 1231–32 (10th Cir. 1998).
13   That is, the “imminent danger” exception is available “for genuine emergencies,” where “time is
14   pressing” and “a threat . . . is real and proximate.” Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir.
15   2002).
16            The Court has reviewed Plaintiff’s Complaint for this action and finds that Plaintiff does
17   not meet the imminent danger exception. See Cervantes, 493 F.3d at 1053. In the Complaint
18   Plaintiff alleges that in September 2018, Defendants brought him a Kosher dinner tray that was
19   not properly sealed, walked away and left him unattended when he stated he was suicidal,
20   retaliated against him for seeking to speak his mind, and violated his right to free speech. Plaintiff
21   did not file the Complaint until nearly a year later, on August 23, 2019. The Complaint is devoid
22   of any showing that Plaintiff was under imminent danger of serious physical injury at the time
23   he filed the Complaint.
24            Therefore, Plaintiff should not be permitted to proceed in forma pauperis in this action
25   and should be required to submit the appropriate filing fee in order to proceed with this action.
26

27
                       2
                           See El-Shaddai v. Zamora, No. 13-56104, 2016 WL 4254980 (9th Cir. Aug. 12, 2016) (a case
28    counts as a strike under § 1915(g) if failure to exhaust is evident on the face of complaint).


                                                           4
 1   IV.      CONCLUSION AND RECOMMENDATIONS
 2            Based on the foregoing, it is HEREBY RECOMMENDED that:
 3            1.    Pursuant to 28 U.S.C. § 1915(g), Plaintiff be denied leave to proceed in this action
 4                  in forma pauperis under 28 U.S.C. § 1915(g); and
 5            2.    Plaintiff be required to pay the $400.00 filing fee in full within thirty days.
 6            These Findings and Recommendations will be submitted to the United States District
 7   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within
 8   fourteen (14) days after the date of service of these Findings and Recommendations, Plaintiff
 9   may file written objections with the Court. The document should be captioned “Objections to
10   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
11   objections within the specified time may waive the right to appeal the District Court’s order.
12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13
     IT IS SO ORDERED.
14

15         Dated:   September 10, 2019                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      5
